Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  claim 7, line 4 reads “the pressure switch being configured for triggering.” This should read “the pressure switch configured for triggering.”  Appropriate correction is required to ensure clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9-11, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 20210176935 A1) in view of Marino (US 20170348736 A1).
Regarding claim 1, Massey discloses a gardening appliance, comprising: a liner (206) positioned 
within a cabinet (104) and defining a grow chamber (202);  a grow module (204) mounted within the liner and defining a pod aperture (2202, see fig 14), the pod aperture being configured for receiving a plant pod (see para 0091), a mixing tank (reservoir 310), and a nozzle assembly (1302, 716, 702) for selectively spraying the nutrient mixture into the grow chamber, the nozzle assembly comprising:
a discharge nozzle (1302) positioned within the grow chamber. 
	Massey fails to disclose the mixing tank containing a nutrient mixture, a hydraulic cylinder comprising an intake in fluid communication with the mixing tank and a discharge port in fluid communication with the discharge nozzle; and an actuator for selectively actuating the hydraulic cylinder to spray the nutrient mixture out of the discharge nozzle.
	Marino teaches the mixing tank containing a nutrient mixture (mixing in a second liquid to be applied to the plants, see 0022), a hydraulic cylinder (3230) comprising an intake (intake 3250, intake line 3410) in fluid communication with the mixing tank and a discharge port (2300) in fluid communication with the discharge nozzle (2310); and an actuator (cam 3210) for selectively actuating the hydraulic cylinder to spray the nutrient mixture out of the discharge nozzle (nozzle 2310).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydration system of Massey with the nutrient mixture of Marino for the plants as opposed to just water to ensure the plants receive optimal nutrients to boost health and growth rates and to modify the nozzle assembly of Massey hydraulic cylinder and actuator of Marino to provide thorough mixing and discharging of the nutrient mixture. 

	Regarding claim 2, the modified reference teaches the gardening appliance of claim 1, and Marino further teaches wherein the hydraulic cylinder comprises: a barrel defining a cylindrical chamber (chamber within 3230, see fig 3A), and a piston slidably mounted within the cylindrical chamber (3220 inside cylinder 3230, see fig 3A), the actuator (cam 3210) being configured for sliding the piston toward a retracted position to recharge the cylindrical chamber with the nutrient mixture and toward an extended position to discharge the nutrient mixture through the discharge nozzle (see para 0075). 

	Regarding claim 3, the modified reference teaches the gardening appliance of claim 2, and Marino further teaches wherein the cylindrical chamber defines a spray volume greater than a desired hydration volume (space within chamber of 3230 vs spray outlet 3261, see fig 3A).

	Regarding claim 4, the modified reference teaches the gardening appliance of claim 2.
	The modified reference fails to teach wherein the nozzle assembly further comprises: a nozzle check valve configured for preventing flow from the discharge nozzle into the cylindrical chamber during a recharge operation.
	Marino teaches wherein the nozzle assembly further comprises: a nozzle check valve configured for preventing flow from the discharge nozzle into the cylindrical chamber during a recharge operation (check valve 3251, see para 0078 and fig 3A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the nozzle check valve of Marino to prevent unwanted nutrient flow and reduce nutrient mixture waste and prevent machine damage.

Regarding claim 9, the modified reference teaches the gardening appliance of claim 1.
	The modified reference fails to teach wherein the nozzle assembly further comprises: an intake check valve configured for preventing flow from the hydraulic cylinder through the intake during a discharge operation.
	Marino teaches wherein the nozzle assembly further comprises: an intake check valve configured for preventing flow from the hydraulic cylinder through the intake during a discharge operation (Intake check valve 3250, see para 0078).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the intake check valve of Marino to prevent unwanted nutrient flow and reduce nutrient mixture waste and prevent machine damage.

	Regarding claim 10, the modified reference discloses the claimed invention except wherein the discharge operation lasts less than 5 seconds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the discharge operation lasting less than 5 seconds to ensure the plants are not overwatered, which can lead to root rot, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 11, the modified reference teaches the gardening appliance of claim 1, and Massey further teaches wherein the discharge nozzle (1302) is positioned at a top of the grow module within the root chamber (see fig 10). 

	Regarding claim 13, Massey discloses a nozzle assembly for a gardening appliance, the gardening appliance comprising a grow chamber (204) and a mixing tank (310), the nozzle assembly comprising: a discharge nozzle (1302) positioned within the grow chamber.
	Massey fails to disclose the mixing tank containing a nutrient mixture, a hydraulic cylinder comprising an intake in fluid communication with the mixing tank and a discharge port in fluid communication with the discharge nozzle; and an actuator for selectively actuating the hydraulic cylinder to spray the nutrient mixture out of the discharge nozzle.
	Marino teaches the mixing tank containing a nutrient mixture (mixing in a second liquid to be applied to the plants, see 0022), a hydraulic cylinder (3230) comprising an intake (intake 3250, intake line 3410) in fluid communication with the mixing tank and a discharge port (2300) in fluid communication with the discharge nozzle (2310); and an actuator (cam 3210) for selectively actuating the hydraulic cylinder to spray the nutrient mixture out of the discharge nozzle (nozzle 2310). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydration system of Massey with the nutrient mixture of Marino for the plants as opposed to just water to ensure the plants receive optimal nutrients to boost health and growth rates and to modify the nozzle assembly of Massey hydraulic cylinder and actuator of Marino to provide thorough mixing and discharging of the nutrient mixture. 

	Regarding claim 14, the modified reference teaches the gardening appliance of claim 13, and Marino further teaches wherein the hydraulic cylinder comprises: a barrel defining a cylindrical chamber (chamber within 3230, see fig 3A), and a piston slidably mounted within the cylindrical chamber (3220 inside cylinder 3230, see fig 3A), the actuator (cam 3210) being configured for sliding the piston toward a retracted position to recharge the cylindrical chamber with the nutrient mixture and toward an extended position to discharge the nutrient mixture through the discharge nozzle (see para 0075). 
	
Regarding claim 15, the modified reference teaches the gardening appliance of claim 14, and Marino further teaches wherein the cylindrical chamber defines a spray volume greater than a desired hydration volume (space within chamber of 3230 vs spray outlet 3261, see fig 3A).

Regarding claim 16, the modified reference teaches the gardening appliance of claim 14.
	The modified reference fails to teach wherein the nozzle assembly further comprises: a nozzle check valve configured for preventing flow from the discharge nozzle into the cylindrical chamber during a recharge operation.
	Marino teaches wherein the nozzle assembly further comprises: a nozzle check valve configured for preventing flow from the discharge nozzle into the cylindrical chamber during a recharge operation (check valve 3251, see para 0078 and fig 3A). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the nozzle check valve of Marino to prevent unwanted nutrient flow and reduce nutrient mixture waste and prevent machine damage.

Regarding claim 20, the modified reference teaches the gardening appliance of claim 13.
	The modified reference fails to teach wherein the nozzle assembly further comprises: an intake check valve configured for preventing flow from the hydraulic cylinder through the intake during a discharge operation.
	Marino teaches wherein the nozzle assembly further comprises: an intake check valve configured for preventing flow from the hydraulic cylinder through the intake during a discharge operation (Intake check valve 3250, see para 0078).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the intake check valve of Marino to prevent unwanted nutrient flow and reduce nutrient mixture waste and prevent machine damage.

Claim(s) 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 20210176935 A1) in view of Marino (US 20170348736 A1) as applied to claims 4 and 16 above, and further in view of Donges et al (US 8186181 B2).
Regarding claim 5, the modified reference teaches the gardening appliance of claim 4. 
The modified reference fails to teach wherein the nozzle check valve has a cracking pressure 
corresponding to a desired nozzle pressure.
Donges et al teaches wherein the nozzle check valve has a cracking pressure corresponding to a 
desired nozzle pressure (see col 9, lines 18-57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the cracking pressure corresponds to a desired nozzle pressure as taught by Donges in order to ensure the check valve allows the nutrient mixture to flow when the system is at the desired nozzle pressure.

	Regarding claim 6, the modified reference teaches the gardening appliance of claim 5, and Donges et al further teaches wherein the desired nozzle pressure is between 50 and 500 pounds per square inch (500 psi nozzle pressure, see col 9, lines 53-57). 

Regarding claim 17, the modified reference teaches the gardening appliance of claim 16. 
The modified reference fails to teach wherein the nozzle check valve has a cracking pressure 
corresponding to a desired nozzle pressure.
Donges et al teaches wherein the nozzle check valve has a cracking pressure corresponding to a 
desired nozzle pressure (see col 9, lines 18-57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the cracking pressure corresponds to a desired nozzle pressure as taught by Donges in order to ensure the check valve allows the nutrient mixture to flow when the system is at the desired nozzle pressure.

Claim(s) 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 20210176935 A1) in view of Marino (US 20170348736 A1) as applied to claims 1, 4, 13 and 16 above, and further in view of Paul (US 3779461 A).
Regarding claim 7, the modified reference teaches the gardening appliance of claim 4.
The modified reference fails to teach wherein the nozzle assembly further comprises:  a 
pressure switch positioned between the cylindrical chamber and the discharge nozzle, the pressure switch being configured for triggering when a pressure of the nutrient mixture exceeds a predetermined pressure.
	Paul teaches wherein the nozzle assembly further comprises: a pressure switch positioned between the cylindrical chamber and the discharge nozzle (496A, B and C, see fig 15, chambers 442A, B and C, nozzle 445), the pressure switch being configured for triggering when a pressure of the nutrient mixture exceeds a predetermined pressure (see col 17, lines 0-53, switch goes off after it reaches certain pressure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the system uses a pressure switch for trigger the nutrient mixture as taught by Paul to ensure the system has enough pressure to eject the nutrient mixture at the desired force.

	Regarding claim 8, the modified reference teaches the gardening appliance of claim 1. 
The modified reference fails to teach wherein the nozzle assembly further comprises: an air release valve fluidly coupled to the discharge port for purging air within the nozzle assembly.
Paul teaches wherein the nozzle assembly further comprises: an air release valve fluidly coupled to the discharge port for purging air within the nozzle assembly (release valve 90, see col 5, lines 32-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the air release valve of Paul to release pressure to prevent unwanted pressure build up and potential system damage.

Regarding claim 18, the modified reference teaches the gardening appliance of claim 16.
The modified reference fails to teach wherein the nozzle assembly further comprises:  a 
pressure switch positioned between the cylindrical chamber and the discharge nozzle, the pressure switch being configured for triggering when a pressure of the nutrient mixture exceeds a predetermined pressure.
	Paul teaches wherein the nozzle assembly further comprises: a pressure switch positioned between the cylindrical chamber and the discharge nozzle (496A, B and C, see fig 15, chambers 442A, B and C, nozzle 445), the pressure switch being configured for triggering when a pressure of the nutrient mixture exceeds a predetermined pressure (see col 17, lines 0-53, switch goes off after it reaches certain pressure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference such that the system uses a pressure switch for trigger the nutrient mixture as taught by Paul to ensure the system has enough pressure to eject the nutrient mixture at the desired force.
	
Regarding claim 19, the modified reference teaches the gardening appliance of claim 13. 
The modified reference fails to teach wherein the nozzle assembly further comprises: an air release valve fluidly coupled to the discharge port for purging air within the nozzle assembly.
Paul teaches wherein the nozzle assembly further comprises: an air release valve fluidly coupled to the discharge port for purging air within the nozzle assembly (release valve 90, see col 5, lines 32-43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the air release valve of Paul to release pressure to prevent unwanted pressure build up and potential system damage.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Massey (US 20210176935 A1) in view of Marino (US 20170348736 A1) as applied to claims 1 and 13 above, and further in view of Zientara (US 20190072118 A1).
Regarding claim 12, the modified reference teaches the gardening appliance of claim 1. 
The modified reference fails to teach wherein the actuator is a solenoid or linear actuator.
Zientara teaches wherein the actuator is a solenoid or linear actuator (actuator is solenoid valve, 
see para 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the actuator being a solenoid as taught by Zientara to allow for high reliability and low power consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar nozzle hydration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.K./Examiner, Art Unit 3642  

/MONICA L PERRY/Primary Examiner, Art Unit 3644